Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 8/3/2022.  In virtue of this communication, claims 1-20 are currently presented in the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11363405.  Although the claims at issue are not identical, they are not patentably distinct from each other because take an example of comparing claim 1  of instant application and claim 15 of U.S. Patent No. 11363405:

Instant Application 17/545791
U.S. Patent No. 11363405
1. (Original) A non-transitory machine-readable medium storing instructions which, when executed by one or more processors of a mobile device, cause the one or more processors to perform operations comprising: 

receiving, by the mobile device, 

a state model, the state model received from a storage device that is communicatively coupled with the mobile device, wherein the state model includes multiple states and each state corresponds with a location; 



















receiving a request for predicting a future location of the mobile device, the request specifying a future time; 


determining, using at least a current time and the future time, a probability for each state in the state model; and 


based on the probabilities, providing a location associated with a state as a predicted future location in response to the request.
15. A non-transitory machine-readable medium storing instructions which, when executed by one or more processors of a mobile device, cause the one or more processors to perform operations comprising: 

determining, by a mobile device, 

for a set of states within a state model stored by the mobile device, a probability for each state in the set of states, the state model comprising a plurality of states and transitions between the states, states of the state model correspond with locations, and 

a transition from a first state to a second state indicates that the mobile device moved from a corresponding first location to a corresponding second location, 

wherein states and transitions are associated with a one or more timestamps, and 

determining the probability for each state in the set of states comprises determining a transition probability associated with the mobile device; 

corresponding to a transition between each state in the set of states; 

receiving, by the mobile device, a request for predicting a future location of the mobile device, the request specifying a future time; and 

in response to the request, providing a predicted future location of the mobile device for the future time specified in the request, 

the predicted future location determined for the future time based on the probability determined by the mobile device for each state in the set of states.


The claims of the instant application 17/545791 encompass the same subject matter except the instant application reword the claim limitations. However, the instant application 17/545791  has the same subject matters as U.S. Patent No. 11363405.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 10, 13-15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20130345971 (hereinafter referred to as Stamm) in view of US Patent Application Publication 20110300852 (hereinafter referred to as Krishnaswamy).
Consider claims 1, 13, 18, Stamm discloses a non-transitory machine-readable medium storing instructions which, when executed by one or more processors of a mobile device (see at least ¶ [0050], Fig. 2, “…computing device 10 includes user interface device 12 ("UID 12"), one or more processors 40, one or more input devices 42, one or more communication units 44, one or more output devices 46, and one or more storage devices 48…”), cause the one or more processors to perform operations comprising: 
receiving, by the mobile device, a state model, the state model received from a storage device that is communicatively coupled with the mobile device, wherein the state model includes multiple states and each state corresponds with a location (see at least ¶ [0098], “…Computing device 10 may determine a current device location of computing device 10…” and see at least ¶ [0099], “…computing device 10 may determine the matching location and time tags based on approximate correlations between the location and time tags of portions of communication data and the current location and/or the current time…” and further see at least ¶ [0102], “…computing device 10 may obtain an indication of a future location and a future time associated with information included in at least one previous communication…”); 
receiving a request for predicting a future location of the mobile device, the request specifying a future time (see at least ¶ [0104], “…computing device 10 may obtain a duration of time (e.g., a trip time for an expected travel route) for a user associated with computing device 10 to travel from a current location of the computing device to the future location (420)…” and see at least ¶ [0105], “…Based on the arrival time, and the estimated duration of time (e.g., the trip time for an expected travel route) to travel to the theater, suggestion module 26 may determine a departure time (e.g., a time that is prior to the arrival time by at least the predicted travel duration) that the user needs to leave a current location to arrive at the theatre at the arrival time…”); 
determining, using at least a current time and the future time (see at least ¶ [0041], “…Suggestion module 26 computing device 10 may further obtain an activity associated with the future location and the future time. Suggestion module 26 may obtain an indication of a future time, a future location and a category/activity associated with the future time and the future location when the future location matches the current location and the future time matches the current time…” and see at least ¶ [0105], “…computing device 10 may obtain a departure time at which the user is predicted to need to leave the current location to travel in order to arrive at the future location at the future time…”); and 
based on the probabilities, providing a location associated with a state as a predicted future location in response to the request (see at least ¶ [0041], “…Suggestion module 26 computing device 10 may further obtain an activity associated with the future location and the future time. Suggestion module 26 may obtain an indication of a future time, a future location and a category/activity associated with the future time and the future location when the future location matches the current location and the future time matches the current time…” and see at least ¶ [0106], “…suggestion module 26 may obtain the current time from device location module 22 and periodically and/or automatically compare the current time to the portions of e-mail communications tagged or classified by UDA module 24. Suggestion module 26 may determine the current time is within a time threshold (e.g., one day, one hour, one minute, etc.) of the departure time associated with the movie activity/event tag…”). 
Stamm disclose all the subject matters of the claimed invention concept. However, Stamm does not particularly disclose a probability for each state in the state model.  In an analogous field of endeavor, attention is directed to Krishnaswamy, which teaches a probability for each state in the state model (see Krishnaswamy at least ¶ [0111], “…a user model can consist of many learned aspects of a user as a function of time based on user behavior. A predictive state machine can be developed to suggest one or more future locations with differing probability as a function of time based on learning user movement. This can be used to determine information that would be relevant, such as coupon related to a restaurant near location at a future time …”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Stamm disclosed invention, and have a probability for each state in the state model, as taught by Krishnaswamy,  thereby, to provide a communication comprising an indication of one or more processing tasks to perform, performing the one or more processing tasks, and selectively transmitting a second communication to a second apparatus, the second communication comprising an indication of a result of the one or more processing tasks, as discussed by Krishnaswamy, (see ¶ [0010]). 
Consider claim 2 (depends on at least claim 1), Stamm in view of Krishnaswamy discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Stamm teaches the storage device is local to the mobile device (see at least ¶ [0056], “…One or more storage devices 48 within computing device 10 may store information for processing during operation of computing device…”).
Consider claim 3 (depends on at least claim 1), Stamm in view of Krishnaswamy discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Stamm teaches the storage device is a remote storage device (see at least ¶ [0021], “…data stores 64A and 64B and other data stored remote to information server system 60…”).
Consider claim 4 (depends on at least claim 1), Stamm in view of Krishnaswamy discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Stamm teaches each state corresponds with a location previously visited by the mobile device (see at least ¶ [0012], “…a computing device to present graphical indications associated with information obtained from previously-received communications that include references to one or more future locations, future times, future activities, and/or future events associated with a future location and/or future time…”).
Consider claim 5 (depends on at least claim 1), Stamm in view of Krishnaswamy discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Stamm teaches the state model includes multiple transitions between the multiple states, each transition from a first state to a second state indicates that the mobile device previously moved from a corresponding first location to a corresponding second location, and each location and transition is associated with one or more timestamps (see at least ¶ [0029], “…The data mining techniques performed or accessed by UDA module 24 may result in the tagging or classifying of portions of information included in the previous communications with pointers (e.g., tags) to mark those portions that indicate future locations, future times of day, activities, and future events…”).
Consider claim 6 (depends on at least claim 1), Stamm in view of Krishnaswamy discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Stamm teaches the request for predicting the future location of the mobile device includes a current location of the mobile device (see at least ¶ [0035], “…the previous communications may include indications of future locations, times, activities, and/or events, suggestion module 26 may include other accessible data (e.g., credentials, navigation directions, predicted time of travel durations, Internet accessible content, and the like) related to the information contained in the previous communications…”).
Consider claim 6 (depends on at least claim 1), Stamm in view of Krishnaswamy discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Krishnaswamy teaches the operations further comprising determining the probability for each state in the state model using the current time, the future time, and the current location (see Krishnaswamy at least ¶ [0111], “…a user model can consist of many learned aspects of a user as a function of time based on user behavior. A predictive state machine can be developed to suggest one or more future locations with differing probability as a function of time based on learning user movement. This can be used to determine information that would be relevant, such as coupon related to a restaurant near location at a future time …”) with the same motivation from claim 1.
Consider claim 10 (depends on at least claim 1), Stamm in view of Krishnaswamy discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Stamm teaches filtering the states in the state model based on a distance between the current time and the future time and the distance between a current location and the location of the states in the state model, wherein the request for predicting the future location of the mobile device includes the current location of the mobile device or the mobile device determines the current location in response to the request (see at least ¶ [0041], “…Suggestion module 26 computing device 10 may further obtain an activity associated with the future location and the future time. Suggestion module 26 may obtain an indication of a future time, a future location and a category/activity associated with the future time and the future location when the future location matches the current location and the future time matches the current time…” and see at least ¶ [0106], “…suggestion module 26 may obtain the current time from device location module 22 and periodically and/or automatically compare the current time to the portions of e-mail communications tagged or classified by UDA module 24. Suggestion module 26 may determine the current time is within a time threshold (e.g., one day, one hour, one minute, etc.) of the departure time associated with the movie activity/event tag…”).
Consider claim 14 (depends on at least claim 13), Stamm in view of Krishnaswamy discloses the limitations of claim 13 as applied to claim rejection 13 above and further discloses:
Stamm teaches the request for predicting the future location of the mobile device includes a current location of the mobile device or the data processing system is to determine the current location of the mobile device in response to the request (see at least ¶ [0041], “…Suggestion module 26 computing device 10 may further obtain an activity associated with the future location and the future time. Suggestion module 26 may obtain an indication of a future time, a future location and a category/activity associated with the future time and the future location when the future location matches the current location and the future time matches the current time…” and see at least ¶ [0106], “…suggestion module 26 may obtain the current time from device location module 22 and periodically and/or automatically compare the current time to the portions of e-mail communications tagged or classified by UDA module 24. Suggestion module 26 may determine the current time is within a time threshold (e.g., one day, one hour, one minute, etc.) of the departure time associated with the movie activity/event tag…”).
Consider claim 15 (depends on at least claim 13), Stamm in view of Krishnaswamy discloses the limitations of claim 13 as applied to claim rejection 13 above and further discloses:
Krishnaswamy teaches the one or more processors further to determine the probability for each state in the state model using the current time, the future time, and the current location (see Krishnaswamy at least ¶ [0111], “…a user model can consist of many learned aspects of a user as a function of time based on user behavior. A predictive state machine can be developed to suggest one or more future locations with differing probability as a function of time based on learning user movement. This can be used to determine information that would be relevant, such as coupon related to a restaurant near location at a future time …”) with the same motivation from claim 1.

Consider claim 19 (depends on at least claim 18), Stamm in view of Krishnaswamy discloses the limitations of claim 18 as applied to claim rejection 18 above and further discloses:
Stamm teaches receiving a current location of the mobile device via the request for predicting the future location; or determining the current location of the mobile device in response to the request for predicting the future location (see at least ¶ [0041], “…Suggestion module 26 computing device 10 may further obtain an activity associated with the future location and the future time. Suggestion module 26 may obtain an indication of a future time, a future location and a category/activity associated with the future time and the future location when the future location matches the current location and the future time matches the current time…” and see at least ¶ [0106], “…suggestion module 26 may obtain the current time from device location module 22 and periodically and/or automatically compare the current time to the portions of e-mail communications tagged or classified by UDA module 24. Suggestion module 26 may determine the current time is within a time threshold (e.g., one day, one hour, one minute, etc.) of the departure time associated with the movie activity/event tag…”).

Allowable Subject Matter
Claims 8, 9, 11, 12, 16, 17, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645